Title: To George Washington from Samuel Hodgdon, 13 December 1783
From: Hodgdon, Samuel
To: Washington, George


                        
                            Sir
                            Philada Decr 13. 1783
                        
                        The Cannon and Carriages are delivered—Your Excellency will please to Sign the inclosed Order for their
                            delivery—I have sent two truncks you will please to keep that one that answers best—The silk with the bill is in the
                            smallest trunk, should be glad to know what other Articles your Excellency leaves to be forwarded, with those now on hand.
                        
                            S.H.
                        
                    